—Appeal from a judgment of the Court of Claims in favor of claimant. The court has awarded $35,000 for about one sixth of an acre of land on which was erected a structure housing a garage and a showroom, located on Main Street, Whitney Point, condemned by the State for flood control purposes. The assessed value of the property as fixed by the village assessors was $5,400; and as fixed by the town assessors, $3,300. Sales of other property in the village of better business location, in the general period of the appropriation, ran from $4,000 to $6,500. The total sales of the three such properties shown in the record were less than one half of the award here. The structure here was of wood and consisted of several units, including a barn moved from another site, which had been added over, a period of years. The exterior had a variety of materials. Some of it was covered with thin metal “ similar to ornamental ceiling material ” and very substantial parts of the rear of the building were covered merely with roll roofing material. We regard the award as excessive, and the decision and judgment are modified on the law and the facts. The court makes the following new findings of fact: (a) at the time of the appropriation the fair value of the land of claimant was $10,000; (b) at such time the fair value of the structure was $15,318; (e) .that the total dam*1079age of claimant was $25,318. Credit for salvage is allowed in the sum of $1,600. Findings inconsistent with such new findings herein are reversed and findings not so inconsistent are affirmed. The judgment is modified to direct judgment in favor of the claimant for $23,718, with interest to follow the previous stipulation of the parties, and as so modified the judgment is affirmed, without costs. Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ., concur.